                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

BRANDON P. LEE                                                     CIVIL ACTION

VERSUS                                                             NO. 19-10362

ROBERT TANNER, WARDEN                                              SECTION “G”(5)



                                            ORDER

       The Court, having considered the petition, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Accordingly,

       IT IS ORDERED that the petition of Brandon P. Lee for issuance of a writ of habeas

corpus under 28 U.S.C. § 2254, is hereby DISMISSED WITH PREJUDICE as untimely.

                                    2nd day of January, 2020.
       NEW ORLEANS, LOUISIANA, this ____



                                            __________________________________
                                            NANNETTE JOLIVETTE BROWN
                                            CHIEF JUDGE
                                            UNITED STATES DISTRICT COURT




                                               1
